Order entered November 1, 2012




                                            In The




                                     No. 05-12-00495-CV

                      SENIOR CARE RESOURCES, INC., Appellant

                                              V.

     OAC SENIOR LIVING, LLC ANDREW BERRY, & ORSON BERRY, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-07170

                                           ORDER

       The Court has before it appellant’s October 29, 2012 unopposed motion to extend time to

file its reply brief. The Court GRANTS the motion and ORDERS that the reply brief tendered

by appellant on October 29, 2012 be timely filed as of today’s date.




                                                     JUSTICE